        Case 3:17-cv-02183-MEM Document 26 Filed 11/08/18 Page 1 of 5




                        UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERT STOUD,                                 :
                                              :
                                 Plaintiff    :        CIVIL ACTION - LAW
                                              :
             v.                               :
                                              :
SUSQUEHANNA COUNTY,                           :        NO. 3:17-CV-2183-MEM
                                              :
                                Defendant     :




 JOINT MOTION FOR EXTENSION OF TIME FOR EXPERT REPORTS AND
                 TO FILE DISPOSITIVE MOTIONS

      Defendant, Susquehanna County, through its attorneys, Kreder Brooks

Hailstone LLP, in concurrence with the Plaintiff, hereby requests the Court to

extend the deadline to file dispositive motions to November 19, 2018 and extend

the deadlines for expert reports for thirty days, and cite the following reasons,

therefore:



1.    Currently, dispositive motions are due November 9, 2018.
      Case 3:17-cv-02183-MEM Document 26 Filed 11/08/18 Page 2 of 5




2.   During his deposition, Plaintiff requested that he be allowed to review the

     transcript before it is finalized.

3.   The transcript was supplied to him on October 19, 2018, giving him 30 days

     to review and provide a corrected copy.

4.   Defendant requests that the deadline for filing of Dispositive Motions be

     extended to November 21, 2018, which will give the Plaintiff ample time to

     review the transcript and provide any corrections he believes necessary.

5.   Plaintiff concurs in this request.

6.   Additionally, Plaintiff’s expert reports were also due on November 9, 2018.

7.   Based on the request for extension of the dispositive Motion deadline,

     Plaintiff requests that the experts report deadlines be extended by 30 days.

8.   Defendant concurs in this request.

9.   The requested extensions will not unreasonably delay trial.
       Case 3:17-cv-02183-MEM Document 26 Filed 11/08/18 Page 3 of 5




      WHEREFORE, it is respectfully requested that the Court extend the

deadline for the filing of Dispositive Motions to November 21, 2018 and the

deadline for expert reports from Plaintiff to December 10, 2018, from the

Defendant January 10, 2019; and supplementations, if any, by Plaintiff to February

11, 2019 and by the Defendant to March 11, 2019.



                                 KREDER BROOKS HAILSTONE LLP



                                 By /s/A. James Hailstone
                                    A. James Hailstone
                                    Attorney for Defendant
       Case 3:17-cv-02183-MEM Document 26 Filed 11/08/18 Page 4 of 5




                      CERTIFICATE OF CONCURRENCE

      I, A. James Hailstone, hereby certify that I contacted Plaintiff’s counsel in

accordance with the Local Rules to determine whether he would concur in the

attached Motion. Plaintiff’s counsel concurs with the attached Motion.



                                       KREDER BROOKS HAILSTONE LLP


                                        /s/A. James Hailstone
                                       A. James Hailstone
220 Penn Avenue, Ste 200               Attorney I.D. #80055
Scranton, PA 18503                     Attorneys for Defendant
        Case 3:17-cv-02183-MEM Document 26 Filed 11/08/18 Page 5 of 5




                         CERTIFICATE OF SERVICE

      AND NOW, this 8th day of November, 2018, A. James Hailstone, a member

of the firm of Kreder Brooks Hailstone LLP, electronically filed the foregoing

Motion with the Clerk of the United States District Court for the Middle District

of Pennsylvania using the CM/ECF system which sent notification of such filing

to the following Filing Users at the following e-mail address(es):

                           Gerard M. Karam, Esquire
                         Christopher Szewczyk, Esquire
                       Mazzoni, Karam, Petorak & Valvano
                          321 Spruce Street, Suite 201
                              Scranton, PA 18503
                                 570-348-0776
                             gkaram18@msn.com
                         ATTORNEYS FOR PLAINTIFF


                                       /s/A. James Hailstone
                                      A. James Hailstone
                                      Attorney I.D. #80055
                                      Attorneys for Defendants
